Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 01/08/2021. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 1-6, 9, 19, 21, 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2009/0182405 (ARNAULT DE LA MENARDIERE) in view of U.S. Patent Number 5,797,886 (Roth), U.S. Patent Publication Number 2003/0050658 (Trask et al.), U.S. Patent Publication Number 2005/0246008 (Hogendijk et al.)
Regarding claims 1, 2, 4, 5 ARNAULT DE LA MENARDIERE discloses as shown in Figure 2A, 5C a medical device system capable of viewing potential air bubbles in fluid therein, the medical device system comprising: an implantable medical device (implantable medical device 120, see paragraph [0113]) removably coupled to a distal end of a pusher catheter (intermediate member 40, see paragraph [0103]) with the medical device disposed adjacent a distal end of the pusher catheter: and a sheath (outer sheath 38, see paragraph [0102]) defining a longitudinal sheath axis and a lumen therethrough therein extending along a length between a proximal end and a distal end of the sheath, the sheath sized and configured to facilitate delivery of the implantable medical device through the lumen of the sheath and along the longitudinal sheath axis, the sheath including a hub (fitting 50, see paragraph [0102]) defining a bore and a longitudinal hub axis each extending co-axial with the sheath axis and the lumen of the sheath, the hub fixedly coupled to the proximal end of the sheath, the hub including a fluid port (flush port, see paragraph [0102]) extending from the hub, the fluid port defining a fluid port bore communicating with the bore of the hub and the lumen of the sheath such that fluid is pushable and drawable relative to and through the hub axis of the hub and the sheath axis of the sheath.
ARNAULT DE LA MENARDIERE fails to disclose the hub including a rotating valve portion positioned along a proximal side of the hub, the hub including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath via the fluid port so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the 
Trask et al., from the same field of endeavor teaches a similar medical device system as shown in Figure 1, wherein the system includes a similar hub (housing 34, see paragraph [0026]) with a rotating valve (rotatable cap 36 and hemostatic valve form a rotatable valve because paragraph [0029] discloses a rotatable cap 36 which opens and closes the hemostatic valve 50), the valve is positioned coaxial with the lumen of the sheath and is configured to constrict back-flow of blood from the sheath. See paragraph [0029].
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by ARNAULT DE LA MENARDIERE by including the hemostatic valve 50 and rotatable cap 36 disclosed by Trask on the proximal end of the hub disclosed by ARNAULT DE LA MENARDIERE in order to configure the proximal end of the hub to open and close around the guidewire.
Roth, from the same field of endeavor teaches a similar medical device system as show in Figures 1-3, 19 with a similar hub (first hub 200, see col. 17, lines 56-64) the hub of the sheath including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath via a fluid port so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the fluid port, wherein the transparent portion extends in a tubular configuration, for the purpose of monitoring fluid within the hub. see col. 17, lines 56-64
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by ARNAULT DE LA MENARDIERE by substituting the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Hogendijk, from the same field of endeavor teaches a similar medical device system as shown in Figures 3A-3C which includes a similar medical device which includes a loading device (loader tube 50, see paragraph [0035]) associated with a pusher structure (delivery wire 32) analogous to the pusher catheter disclosed by ARNAULT DE LA MENARDIERE,  used for the purpose of reducing the diameter of the medical device in order to be delivered into a sheath, the medical device is pushable from the loading device, through a hub, and through the length of a sheath (sheath 40, see paragraph [0035]) to be positioned adjacent the distal end of the sheath, the loading device is slidingly movable over an external surface of the pusher structure, the loading device configured to be manually moved distally over the medical device. See paragraph [0039].
It would have been obvious to one of ordinary skill in the art, at the time the time the invention was made to modify medical device system disclosed by ARNAULT DE LA MENARDIERE by including loading device disclosed by Hogendijk and slide it over the pusher catheter disclosed by ARNAULT DE LA MENARDIERE in order to allow an operator to easily collapse the medical device and load it into the sheath in order to delivered in the body.
The Office interprets ARNAULT DE LA MENARDIERE in view Trask, Roth, Hogendijk as disclosing the tubular distal end portion sized to be inserted into the rotating valve portion of the hub so that the medical device is pushable from the loading device, through the hub, and through the length of the sheath to be positioned adjacent the distal end of the sheath, because ARNAULT DE LA MENARDIERE in view Trask, Roth discloses the rotating valve is on the proximal end of the sheath and Hogendijk teaches the tubular distal end portion sized to be inserted into the proximal end of the sheath so that the medical device is pushable from the loading device.

Regarding claims 6, 9 ARNAULT DE LA MENARDIERE discloses a pusher catheter (intermediate member 40, see paragraph [0103]) with the medical device disposed adjacent a distal end of the pusher catheter, the pusher catheter and the medical device capable of sliding through the hub of the sheath, the medical device capable of being constricted within the sheath with a portion of the medical device positioned in an exposed manner adjacent the distal end of the sheath, with the medical device removably coupled to the distal end of the pusher catheter (indirectly via strings which are attached to inner member, which passes through and is thus slidably attached to intermediate member 40).
Regarding claims 19, 21, 22 ARNAULT DE LA MENARDIERE discloses as shown in Figure 2A, 5C a medical device system capable of viewing potential air bubbles in fluid therein, the medical device system comprising: an implantable medical device (implantable medical device 120, see paragraph [0113]) removably coupled to the medical device system: and a sheath (outer sheath 38, see paragraph [0102]) defining a longitudinal sheath axis and a lumen therethrough therein extending along a length between a proximal end and a distal end of the sheath, the sheath sized and configured to facilitate delivery of the implantable medical device through the lumen of the sheath and along the longitudinal sheath axis, the sheath including a hub (fitting 50, see paragraph [0102]) defining a bore and a longitudinal hub axis each extending co-axial with the sheath axis and the lumen of the sheath, the hub fixedly coupled to the proximal end of the sheath, the hub including a fluid port (flush port, see paragraph [0102]) extending from the hub, the fluid port defining a fluid port bore communicating with the bore of the hub and the lumen of the sheath such that fluid is pushable and drawable relative to and through the hub axis of the hub and the sheath axis of the sheath.
ARNAULT DE LA MENARDIERE fails to disclose the hub including a rotating valve portion positioned along a proximal side of the hub, the hub including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the 

Trask et al., from the same field of endeavor teaches a similar medical device system as shown in Figure 1, wherein the system includes a similar hub (housing 34, see paragraph [0026]) with a rotating valve (rotatable cap 36 and hemostatic valve form a rotatable valve because paragraph [0029] discloses a rotatable cap 36 which opens and closes the hemostatic valve 50), the valve is positioned coaxial with the lumen of the sheath and is configured to constrict back-flow of blood from the sheath. See paragraph [0029].
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by ARNAULT DE LA MENARDIERE by including the hemostatic valve 50 and rotatable cap 36 disclosed by Trask on the proximal end of the hub disclosed by ARNAULT DE LA MENARDIERE in order to configure the proximal end of the hub to open and close around the guidewire.
Roth, from the same field of endeavor teaches a similar medical device system as show in Figures 1-3, 19 with a similar hub (first hub 200, see col. 17, lines 56-64) the hub of the sheath including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath via the fluid port so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the fluid port, wherein the transparent portion extends in a tubular configuration, for the purpose of monitoring fluid within the hub. see col. 17, lines 56-64
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by ARNAULT DE LA MENARDIERE by substituting the material of the hub of the sheath disclosed by ARNAULT DE LA MENARDIERE for the transparent KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Hogendijk, from the same field of endeavor teaches a similar medical device system as shown in Figures 3A-3C which includes a similar medical device which includes a loading device (loader tube 50, see paragraph [0035]) associated with a pusher structure (delivery wire 32) analogous to the pusher catheter disclosed by ARNAULT DE LA MENARDIERE,  used for the purpose of reducing the diameter of the medical device in order to be delivered into a sheath, the medical device is pushable from the loading device, through a hub, and through the length of a sheath (sheath 40, see paragraph [0035]) to be positioned adjacent the distal end of the sheath, the loading device is slidingly movable over an external surface of the pusher structure, the loading device configured to be manually moved distally over the medical device. See paragraph [0039].
It would have been obvious to one of ordinary skill in the art, at the time the time the invention was made to modify medical device system disclosed by ARNAULT DE LA MENARDIERE by including loading device disclosed by Hogendijk and slide it over the pusher catheter disclosed by ARNAULT DE LA MENARDIERE in order to allow an operator to easily collapse the medical device and load it into the sheath in order to delivered in the body.
The Office interprets ARNAULT DE LA MENARDIERE in view Trask, Roth, Hogendijk as disclosing the tubular distal end portion sized to be inserted into the rotating valve portion of the hub so that the medical device is pushable from the loading device, through the hub, and through the length of the sheath to be positioned adjacent the distal end of the sheath, because ARNAULT DE LA MENARDIERE in view Trask, Roth discloses the rotating valve is on the proximal end of the sheath and Hogendijk teaches the tubular distal end portion sized to be inserted into the proximal end of the sheath so that the medical device is pushable from the loading device.


Claims 1, 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2008/0288042 (Purdy), in view of U.S. Patent Publication 2009/0182405 (ARNAULT DE LA MENARDIERE), U.S. Patent Number 5,797,886 (Roth), U.S. Patent Publication Number 2003/0050658 (Trask et al.) U.S. Patent Publication Number 2005/0246008 (Hogendijk et al.)
Regarding claim 1, Purdy discloses as shown in Figure 9 a medical device system capable of viewing potential air bubbles in fluid therein, the medical device system comprising: an implantable medical device (implantable medical device 140, see paragraph [0056]) removably coupled to the medical device system: and a sheath (second tubular sheath 215, see paragraph [0039]) defining a longitudinal sheath axis and a lumen therethrough therein extending along a length between a proximal end and a distal end of the sheath, the sheath sized and configured to facilitate delivery of the implantable medical device through the lumen of the sheath and along the longitudinal sheath axis, the sheath including a hub (connector, Tuohy-Borst adapter 165, see paragraph [0060]) defining a bore and a longitudinal hub axis each extending co-axial with the sheath axis and the lumen of the sheath, the hub fixedly coupled to the proximal end of the sheath.
Purdy fails to disclose the hub including a fluid extending from the hub, the fluid port defining a fluid port bore communicating with the bore of the hub and the lumen of the sheath such that fluid is pushable and drawable relative to and through the hub axis of the hub and the sheath axis of the sheath, the hub including a rotating valve portion positioned along a proximal side of the hub, the hub including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath 
ARNAULT DE LA MENARDIERE, from the same field of endeavor teaches a similar system as shown in Figure 2A, 5C a medical device system capable of viewing potential air bubbles in fluid therein, the medical device system comprising: an implantable medical device (implantable medical device 120, see paragraph [0113]) removably coupled to the medical device system: and a sheath (outer sheath 38, see paragraph [0102]) defining a longitudinal sheath axis and a lumen therethrough therein extending along a length between a proximal end and a distal end of the sheath, the sheath sized and configured to facilitate delivery of the implantable medical device through the lumen of the sheath and along the longitudinal sheath axis, the sheath including a hub (fitting 50, see paragraph [0102]) defining a bore and a longitudinal hub axis each extending co-axial with the sheath axis and the lumen of the sheath, the hub fixedly coupled to the proximal end of the sheath, the hub including a fluid port (flush port, see paragraph [0102]) extending from the hub, the fluid port defining a fluid port bore communicating with the bore of the hub and the lumen of the sheath such that fluid is pushable and drawable relative to and through the hub axis of the hub and the sheath axis of the sheath, for the purpose of flushing the sheath.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed Purdy to include the flush port disclosed by ARNAULT DE LA MENARDIERE into the connector, Tuohy-Borst adapter 165,such that the fluid port defining a fluid port bore communicating with the bore of the hub and the lumen of the sheath such that fluid is pushable and drawable relative to and through the hub axis of the hub and the sheath axis of the sheath, in order to flush the sheath
Trask et al., from the same field of endeavor teaches a similar medical device system as shown in Figure 1, wherein the system includes a similar hub (housing 34, see paragraph [0026]) with a rotating valve (rotatable cap 36 and hemostatic valve form a rotatable valve because paragraph [0029] discloses a rotatable cap 36 which opens and closes the hemostatic valve 50), the valve is positioned coaxial with 
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by Purdy by including the hemostatic valve 50 and rotatable cap 36 disclosed by Trask on the proximal end of the hub disclosed by Purdy in order to configure the proximal end of the hub to open and close around the guidewire.
Roth, from the same field of endeavor teaches a similar medical device system as show in Figures 1-3, 19 with a similar hub (first hub 200, see col. 17, lines 56-64) the hub of the sheath including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath via the fluid port so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the fluid port, wherein the transparent portion extends in a tubular configuration, for the purpose of monitoring fluid within the hub. see col. 17, lines 56-64
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by Purdy by substituting the material of the hub of the sheath disclosed by Purdy for the transparent material disclosed by Roth, wherein the transparent portion of the hub extends proximally and distally along the hub relative to the fluid port, wherein the transparent portion extends in a tubular configuration, in order to monitor presence of liquid within the hub,  or because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Hogendijk, from the same field of endeavor teaches a similar medical device system as shown in Figures 3A-3C which includes a similar medical device which includes a loading device (loader tube 50, see paragraph [0035]) associated with a pusher structure (delivery wire 32) analogous to the pusher catheter disclosed by ARNAULT DE LA MENARDIERE,  used for the purpose of reducing the diameter of the medical device in order to be delivered into a sheath, the medical device is pushable from the loading device, through a hub, and through the length of a sheath (sheath 40, see paragraph [0035]) to be positioned adjacent the distal end of the sheath, the loading device is slidingly movable over an external surface of the pusher structure, the loading device configured to be manually moved distally over the medical device. See paragraph [0039].
It would have been obvious to one of ordinary skill in the art, at the time the time the invention was made to modify medical device system disclosed by ARNAULT DE LA MENARDIERE by including loading device disclosed by Hogendijk and slide it over the pusher catheter disclosed by ARNAULT DE LA MENARDIERE in order to allow an operator to easily collapse the medical device and load it into the sheath in order to delivered in the body.
The Office interprets ARNAULT DE LA MENARDIERE in view Trask, Roth, Hogendijk as disclosing the tubular distal end portion sized to be inserted into the rotating valve portion of the hub so that the medical device is pushable from the loading device, through the hub, and through the length of the sheath to be positioned adjacent the distal end of the sheath, because ARNAULT DE LA MENARDIERE in view Trask, Roth discloses the rotating valve is on the proximal end of the sheath and Hogendijk teaches the tubular distal end portion sized to be inserted into the proximal end of the sheath so that the medical device is pushable from the loading device.

Regarding claim 7, Purdy discloses a pusher catheter (first tubular sheath 105, see paragraph [0036]) with the medical device disposed adjacent a distal end of the pusher catheter, the medical device is deliverable through the sheath is in a constricted position such that a first portion of the medical device is constricted within the pusher catheter and a second portion is constricted with the sheath, when second tubular sheath 215 is partially retracted but before first tubular sheath is retracted.
Claims 10-14, 17, 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2009/0182405 (ARNAULT DE LA MENARDIERE) in view of U.S. Patent Number 5,797,886 (Roth), U.S. Patent Publication Number 2003/0050658 (Trask et al.), U.S. Patent Publication Number 2005/0246008 (Hogendijk et al.), 
Regarding claim 10, 11, 13, 14, 17, 20 ARNAULT DE LA MENARDIERE discloses as shown in Figure 2A, 5C a medical device system capable of viewing potential air bubbles in fluid therein, the medical device system comprising: a pusher catheter (intermediate member 40, see paragraph [0103]) with the medical device (implantable medical device 120, see paragraph [0113]) removably coupled to the medical device system: and a sheath (outer sheath 38, see paragraph [0102]) defining a longitudinal sheath axis and a lumen therethrough therein extending along a length between a proximal end and a 

ARNAULT DE LA MENARDIERE fails to disclose the hub including a rotating valve portion positioned along a proximal side of the hub, the hub including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath via the fluid port so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the fluid port, wherein the transparent portion of the hub extends proximally and distally along the hub relative to the fluid port, wherein the transparent portion extends in a tubular configuration, a loader member, a loader member configured to facilitate at least partially moving the medical device to a constricted state such that, upon the medical device being in the constricted state, the medical device is deliverable from the loader member and through the hub and lumen of the sheath.
Trask et al., from the same field of endeavor teaches a similar medical device system as shown in Figure 1, wherein the system includes a similar hub (housing 34, see paragraph [0026]) with a rotating valve (rotatable cap 36 and hemostatic valve form a rotatable valve because paragraph [0029] discloses a rotatable cap 36 which opens and closes the hemostatic valve 50), the valve or rotating valve portion  is 
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by ARNAULT DE LA MENARDIERE by including the hemostatic valve 50 and rotatable cap 36 disclosed by Trask on the proximal end of the hub disclosed by ARNAULT DE LA MENARDIERE in order to configure the proximal end of the hub to open and close around indwelling cannula 14.

Roth, from the same field of endeavor teaches a similar medical device system as show in Figures 1-3, 19 with a similar hub (first hub 200, see col. 17, lines 56-64) the hub of the sheath including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath via the fluid port so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the fluid port, wherein the transparent portion extends in a tubular configuration, wherein the transparent portion of the hub extends proximally and distally along the hub, for the purpose of monitoring fluid within the hub. see col. 17, lines 56-64
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by ARNAULT DE LA MENARDIERE by substituting the material of the hub of the sheath disclosed by ARNAULT DE LA MENARDIERE for the transparent material disclosed by Roth, wherein the transparent portion of the hub extends proximally and distally along the hub relative to the fluid port, wherein the transparent portion extends in a tubular configuration, in order to monitor presence of liquid within the hub,  or because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
 ARNAULT DE LA MENARDIERE fails to disclose a loading member having a tubular distal end portion, the tubular distal end portion sized and configured to be positioned within the rotating valve 
Hogendijk, from the same field of endeavor teaches a similar medical device system as shown in Figures 3A-3C which includes a similar medical device which includes a loading device (loader tube 50, see paragraph [0035]) associated with a pusher structure (delivery wire 32) analogous to the pusher catheter disclosed by ARNAULT DE LA MENARDIERE,  used for the purpose of reducing the diameter of the medical device in order to be delivered into a sheath, the medical device is pushable from the loading device, through a hub, and through the length of a sheath (sheath 40, see paragraph [0035]) to be positioned adjacent the distal end of the sheath, the loading device is slidingly movable over an external surface of the pusher structure, the loading device configured to be manually moved distally over the medical device. See paragraph [0039].
It would have been obvious to one of ordinary skill in the art, at the time the time the invention was made to modify medical device system disclosed by ARNAULT DE LA MENARDIERE by including loading device disclosed by Hogendijk and slide it over the pusher catheter disclosed by ARNAULT DE LA MENARDIERE in order to allow an operator to easily collapse the medical device and load it into the sheath in order to delivered in the body.
The Office interprets ARNAULT DE LA MENARDIERE in view Trask, Roth, Hogendijk as disclosing the tubular distal end portion sized to be inserted into the rotating valve portion of the hub so that the medical device is pushable from the loading device, through the hub, and through the length of the sheath to be positioned adjacent the distal end of the sheath, because ARNAULT DE LA MENARDIERE in view Trask, Roth discloses the rotating valve is on the proximal end of the sheath and Hogendijk teaches the tubular distal end portion sized to be inserted into the proximal end of the sheath so that the medical device is pushable from the loading device.

Regarding claim 12, since Trask discloses a medical device is sized and capable of being delivered through the rotating valve portion; see paragraphs [0026]-[0029]; and Roth discloses anything that pass through the hub to be viewable; see col. 17, lines 56-64;  the Office interprets ARNAULT DE LA MENARDIERE in view of Trask and Roth and disclosing the medical device sized and configured to be delivered through the rotating valve portion as to be viewable through the transparent portion.
Claims 10, 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2008/0288042 (Purdy), U.S. Patent Publication 2009/0182405 (ARNAULT DE LA MENARDIERE) in view of U.S. Patent Number 5,797,886 (Roth), U.S. Patent Publication Number 2003/0050658 (Trask et al.),  U.S. Patent Publication Number 2005/0246008 (Hogendijk et al.)
Regarding claim 10, Purdy discloses as shown in Figure 9 a medical device system capable of viewing potential air bubbles in fluid therein, the medical device system comprising: an implantable medical device (implantable medical device 140, see paragraph [0056]) removably coupled to the medical device system: and a sheath (second tubular sheath 215, see paragraph [0039]) defining a longitudinal sheath axis and a lumen therethrough therein extending along a length between a proximal end and a distal end of the sheath, the sheath sized and configured to facilitate delivery of the implantable medical device through the lumen of the sheath and along the longitudinal sheath axis, the sheath including a hub (connector, Tuohy-Borst adapter 165, see paragraph [0060]) defining a bore and a longitudinal hub axis each extending co-axial with the sheath axis and the lumen of the sheath, the hub fixedly coupled to the proximal end of the sheath.
Purdy fails to disclose the hub including a fluid extending from the hub, the fluid port defining a fluid port bore communicating with the bore of the hub and the lumen of the sheath such that fluid is pushable and drawable relative to and through the hub axis of the hub and the sheath axis of the sheath, the hub including a rotating valve portion positioned along a proximal side of the hub, the hub including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath via the fluid port so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the fluid port, wherein the transparent portion of the hub extends proximally and distally along the hub relative to the fluid port, wherein the transparent portion extends in a tubular configuration, a loader member, a loader member configured to facilitate at least partially moving the medical device to a constricted state such that, upon the medical device being in the 
ARNAULT DE LA MENARDIERE, from the same field of endeavor teaches a similar system as shown in Figure 2A, 5C a medical device system capable of viewing potential air bubbles in fluid therein, the medical device system comprising: an implantable medical device (implantable medical device 120, see paragraph [0113]) removably coupled to the medical device system: and a sheath (outer sheath 38, see paragraph [0102]) defining a longitudinal sheath axis and a lumen therethrough therein extending along a length between a proximal end and a distal end of the sheath, the sheath sized and configured to facilitate delivery of the implantable medical device through the lumen of the sheath and along the longitudinal sheath axis, the sheath including a hub (fitting 50, see paragraph [0102]) defining a bore and a longitudinal hub axis each extending co-axial with the sheath axis and the lumen of the sheath, the hub fixedly coupled to the proximal end of the sheath, the hub including a fluid port (flush port, see paragraph [0102]) extending from the hub, the fluid port defining a fluid port bore communicating with the bore of the hub and the lumen of the sheath such that fluid is pushable and drawable relative to and through the hub axis of the hub and the sheath axis of the sheath, for the purpose of flushing the sheath.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed Purdy to include the flush port disclosed by ARNAULT DE LA MENARDIERE into the connector, Tuohy-Borst adapter 165,such that the fluid port defining a fluid port bore communicating with the bore of the hub and the lumen of the sheath such that fluid is pushable and drawable relative to and through the hub axis of the hub and the sheath axis of the sheath, in order to flush the sheath
Trask et al., from the same field of endeavor teaches a similar medical device system as shown in Figure 1, wherein the system includes a similar hub (housing 34, see paragraph [0026]) with a rotating valve (rotatable cap 36 and hemostatic valve form a rotatable valve because paragraph [0029] discloses a rotatable cap 36 which opens and closes the hemostatic valve 50), the valve is positioned coaxial with the lumen of the sheath and is configured to constrict back-flow of blood from the sheath. See paragraph [0029].

Roth, from the same field of endeavor teaches a similar medical device system as show in Figures 1-3, 19 with a similar hub (first hub 200, see col. 17, lines 56-64) the hub of the sheath including a transparent portion such that, upon the medical device being introduced into the hub of the sheath so as to be positioned through and along the hub axis, the transparent portion of the hub is configured to facilitate viewability within the bore of the hub and the fluid being pushed into or drawn from the sheath via the fluid port so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the fluid port, wherein the transparent portion extends in a tubular configuration, for the purpose of monitoring fluid within the hub. see col. 17, lines 56-64
It would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by Purdy by substituting the material of the hub of the sheath disclosed by Purdy for the transparent material disclosed by Roth, wherein the transparent portion of the hub extends proximally and distally along the hub relative to the fluid port, wherein the transparent portion extends in a tubular configuration, in order to monitor presence of liquid within the hub,  or because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Hogendijk, from the same field of endeavor teaches a similar medical device system as shown in Figures 3A-3C which includes a similar medical device which includes a loading device (loader tube 50, see paragraph [0035]) associated with a pusher structure (delivery wire 32) analogous to the pusher catheter disclosed by ARNAULT DE LA MENARDIERE,  used for the purpose of reducing the diameter of the medical device in order to be delivered into a sheath, the medical device is pushable from the loading device, through a hub, and through the length of a sheath (sheath 40, see paragraph [0035]) to be positioned adjacent the distal end of the sheath, the loading device is slidingly movable over an external surface of the pusher structure, the loading device configured to be manually moved distally over the medical device. See paragraph [0039].
It would have been obvious to one of ordinary skill in the art, at the time the time the invention was made to modify medical device system disclosed by ARNAULT DE LA MENARDIERE by including loading device disclosed by Hogendijk and slide it over the pusher catheter disclosed by ARNAULT DE LA MENARDIERE in order to allow an operator to easily collapse the medical device and load it into the sheath in order to delivered in the body.
The Office interprets ARNAULT DE LA MENARDIERE in view Trask, Roth, Hogendijk as disclosing the tubular distal end portion sized to be inserted into the rotating valve portion of the hub so that the medical device is pushable from the loading device, through the hub, and through the length of the sheath to be positioned adjacent the distal end of the sheath, because ARNAULT DE LA MENARDIERE in view Trask, Roth discloses the rotating valve is on the proximal end of the sheath and Hogendijk teaches the tubular distal end portion sized to be inserted into the proximal end of the sheath so that the medical device is pushable from the loading device.
Regarding claim 16, Purdy discloses a pusher catheter (first tubular sheath 105, see paragraph [0036]) with the medical device disposed adjacent a distal end of the pusher catheter, the medical device is deliverable through the sheath is in a constricted position such that a first portion of the medical device is constricted within the pusher catheter and a second portion is constricted with the sheath, when second tubular sheath 215 is partially retracted but before first tubular sheath is retracted.
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 19, under Arnault, Roth, Trask, and Dorn have been considered and are persuasive, but are moot in view of the new grounds of rejection in view of Hogendijk.
The applicant argues Roth does not disclose the hub including fluid port extending from the hub.  In response, the office respectfully notes Roth was not relied on for teaching the fluid port.  The discussion of a fluid port with respect to Roth was only as a functional capability. ARNAULT DE LA MENARDIERE in view of Roth teach the claimed fluid port. 
The applicant agues one of ordinary skill in the art would not have modified Roth so that the external tube 204 would communicate with the bore of the hub. In response, the Office will note this was not the basis of the rejection and is of little relevance.
It remains the position of the Office that it would have been obvious one of ordinary skill in the art, at the time the invention was made to modify the medical device system disclosed by Purdy by substituting the material of the hub of the sheath disclosed by Purdy for the transparent material disclosed by Roth.  The resulting combination necessarily results in a transparent portion of the hub extends proximally and distally along the hub relative to the fluid port, wherein the transparent portion extends in a tubular configuration, in order to monitor presence of liquid within the hub, or because it would only require the simple substitution of one known material for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
The applicant notes Arnault is relied for teaching the hub and Trask the claimed valve but argues in view of the teachings of Roth there is not motivation to make the proposed modifications because it would make Roth’s teachings in operable. In response, the Office respectfully disagrees. The grounds of rejection do not propose modifying Roth at all. The Office proposed modifying Arnault by making the hub disclosed by Arnault which includes the claimed bore, extending coaxial with the lumen of the sheath, including a fluid port extending from the hub, the fluid port defining the fluid port bore communicating with the bore of the hub, transparent.  The applicant’s remarks do not address how making the hub disclosed by Arnault transparent does not create the hub and fluid port as claimed.  Arnault already discloses the structure of the fluid port.  It remains the position of the Office that if the hub of Arnault were made transparent, it would be configured to facilitate viewablity within the bore of the hub and fluid capable of being pushed into or drawn from the sheath via the fluid port (disclosed by Arnault) would be configured so that the potential air bubbles introduced by the medical device are drawable out of the bore of the hub and into the fluid port bore of the fluid port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771